DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

            Claims 1-2, 5 is/are rejected under 35 U.S.C. 102 as being anticipated by Zumwalt (U.S. 2084370).
Zumwalt discloses in Figs. 1-4 an anti-surge floating body, comprising a wave- proof plate 9 and a floating material (entire structure),
wherein the floating material is in form of a closed loop, the floating material comprises a first side/ top side close to a central axis (near 19) of the floating material and a second side/ bottom side away from the central axis of the floating material, and the wave-proof plate 9 which is connected with the second side of the floating material;
the wave-proof plate 9 is provided with a plurality of holes 12, and the plurality of holes/ dot-shaped are uniformly distributed on the wave-proof plate 9; and
an instrument platform/ thermometer 17 is pre-arranged/ inserted on the wave- proof plate 9.

Allowable Subject Matter
             Claims 3, 6-11, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/26/22 have been fully considered but they are not persuasive. Applicant states that Zumwalt does not teach a wave-proof plate.
This argument is not persuasive: A) Zumwalt teaches a plate 9 having perforations, as claimed by applicant, along with a guard 7 which also would make the device unsinkable in a liquid, B) Applicant does not claim any limitations which would make the plate of Zumwalt, having a plurality of uniformly distributed holes, different from the one of Applicant’s. Therefore, the Examiner considers that the plate/ structure of Zumwalt, having the same shape, such as, a plate having a plurality of uniformly distributed holes, as claimed by Applicant, would be an equivalent to the claimed wave-proof plate and would satisfy the claim limitation, unless Applicant claims specific details to make the two plates differ from each other.
Furthermore, please note, Applicant does not claim that the device is supposed to float in a seawater. In addition, it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064. 

Applicant states that Zumwalt fails to describe the specific relationship between the float and the wave-proof plate. This argument is not persuasive, because Applicant claims that the wave-proof plate is connected to the second side of the floating material. The plate of Zumwalt is connected, by means of the metal strips 13, to the second/ bottom side of the floating material.
Applicant states that Zumwalt does not teach a floating material in the shape of the closed loop. This argument is not persuasive because the floating material  of Zumwalt is sealed, thus, closed as a loop.
Applicant states that Zumwalt only discloses the top of shell/ plate 9 having holes. This argument is not persuasive because Applicant does not claim holes through the structure.
            Applicant states that Zumwalt does not teach an instrument platform pre-arranged on the wave-proof plate.  This argument is not persuasive because Zumwalt teaches in Fig. 4 an instrument platform/ thermometer 17 which s pre-arranged/ inserted on the wave-proof plate 9. Examiner considers that term connected in this case would be equivalent to the term pre-arranged.           


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/GAIL KAPLAN VERBITSKY/ 
Primary Examiner, Art Unit 2855 
May 02, 2022